
	
		I
		111th CONGRESS
		2d Session
		H. R. 4540
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Ms. DeLauro (for
			 herself, Mr. Cohen,
			 Mr. DeFazio,
			 Mr. Kagen, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  extend the ban on election activity by foreign nationals to election activity
		  by domestic corporations which are subsidiaries of foreign
		  principals.
	
	
		1.Short TitleThis Act may be cited as the Prevent
			 Foreign Influence in our Elections Act.
		2.Application of
			 Ban on Contributions and Expenditures by Foreign Nationals to Domestic
			 Corporations Which are Subsidiaries of Foreign PrincipalsSection 319(b) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
			(1)by striking
			 or at the end of paragraph (1);
			(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)a corporation
				(other than a foreign principal described in paragraph (1)) with respect to
				which the percentage of outstanding shares controlled directly or indirectly by
				foreign principals is equal to or greater than 50
				percent.
					.
			
